USCA4 Appeal: 22-6221      Doc: 9         Filed: 08/23/2022    Pg: 1 of 3




                                             UNPUBLISHED

                               UNITED STATES COURT OF APPEALS
                                   FOR THE FOURTH CIRCUIT


                                               No. 22-6221


        UNITED STATES OF AMERICA,

                             Plaintiff - Appellee,

                      v.

        ANDREW SMITH,

                             Defendant - Appellant.



        Appeal from the United States District Court for the Western District of North Carolina, at
        Charlotte. Robert J. Conrad, Jr., District Judge. (3:14-cr-00082-RJC-DSC-1; 3:21-cv-
        00659-RJC)


        Submitted: August 18, 2022                                        Decided: August 23, 2022


        Before WYNN, THACKER, and HEYTENS, Circuit Judges.


        Dismissed by unpublished per curiam opinion.


        Andrew Smith, Appellant Pro Se. Jeremy Raymond Sanders, UNITED STATES
        DEPARTMENT OF JUSTICE, Washington, D.C., for Appellee.


        Unpublished opinions are not binding precedent in this circuit.
USCA4 Appeal: 22-6221      Doc: 9         Filed: 08/23/2022      Pg: 2 of 3




        PER CURIAM:

               Andrew Smith seeks to appeal the district court’s order dismissing his 28 U.S.C.

        § 2255 motion as successive and unauthorized. ∗ The order is not appealable unless a circuit

        justice or judge issues a certificate of appealability. See 28 U.S.C. § 2253(c)(1)(B). A

        certificate of appealability will not issue absent “a substantial showing of the denial of a

        constitutional right.” 28 U.S.C. § 2253(c)(2). When, as here, the district court denies relief

        on procedural grounds, the prisoner must demonstrate both that the dispositive procedural

        ruling is debatable and that the motion states a debatable claim of the denial of a

        constitutional right. Gonzalez v. Thaler, 565 U.S. 134, 140-41 (2012) (citing Slack v.

        McDaniel, 529 U.S. 473, 484 (2000)).

               Limiting our review of the record to the issues raised in Smith’s informal brief, we

        conclude that Smith has not made the requisite showing. See 4th Cir. R. 34(b); see also

        Jackson v. Lightsey, 775 F.3d 170, 177 (4th Cir. 2014) (“The informal brief is an important

        document; under Fourth Circuit rules, our review is limited to issues preserved in that

        brief.”). Accordingly, we deny a certificate of appealability and dismiss the appeal.




               ∗
                  To the extent that Smith seeks to appeal the district court’s November 23, 2021,
        order denying his initial § 2255 motion, we lack jurisdiction to review that order because
        the notice of appeal was not timely filed within 60 days after entry of that order. See Fed.
        R. App P. 4(a)(1)(B); Bowles v. Russell, 551 U.S. 205, 214 (2007) (holding that “timely
        filing of a notice of appeal in a civil case is a jurisdictional requirement”).

                                                      2
USCA4 Appeal: 22-6221     Doc: 9       Filed: 08/23/2022    Pg: 3 of 3




        We dispense with oral argument because the facts and legal contentions are adequately

        presented in the materials before this court and argument would not aid the decisional

        process.

                                                                                 DISMISSED




                                                  3